Case 7:19-cv-10728-KMK Document 23 Filed 08/: Aya GE dW) le m7)

Uy

 

7 Wanted do \owp ne AUG 24 2020 <<
Whit Ace poo woedk Sag PRO SE OFFICE
Wer Rw OTe Lenk |
Se wet cxlh

fe reed do wile 04 wede
rode Wohewadtel Bar sauce
TS Gee. cll. Beow ra
bok Moc box ant raat dy
Yo \o rn Nan wid
Agnwh ods

wie © o Ue ated)

an’ “ey Saat

  

 
 

Case 7:19-cv-10728-KMK Document 23 Filed 08/24/20 Page 2 of 2

- SOUTHPORT CORRECTIONAL FACILITY — SOUTHPORT NEOPOST © FIRST-CLASS MAL

 

 

 

P.O. BOX 2000.
PINE CITY, NEW YORK 14871-2000 08/17/2020 0
| cI). a AT : +k jWyeartes 000.502
NAME! LA ehA | fr DIN: + Qo xX a |
° . ( . . . baad ; ZIP 14874
. : , Correctional Facility ic A O41M11274228

 

IOUNFEISIG CO Tenaya a a
